The San Antonio Construction Company, which was composed of C. Battaglia and James Hunter, entered into a contract to build a house in San Antonio for appellant, C. W. Buhler. Battaglia bought out his partner, Hunter, and later sold his claim against appellant to the West End Lumber Company, appellee herein. It is alleged that certain "extras" were put in the house, with appellant's approval, and recovery is sought therefor by appellee as the assignee of the original contractors. The cause was tried by the court without a jury, and judgment rendered in appellee's favor for $649.52.
There are two assignments of error, which both really raise the one question as to the sufficiency of the evidence to support one item of extras in the sum of $162.13; it being claimed by appellant that same was embraced in the contract price of the house, and was not chargeable as an extra. We have carefully examined the evidence, and consider same ample to support the judgment of the court.
The judgment is in all things affirmed. *Page 546